Citation Nr: 0209469	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  94-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1988.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1991 decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to TDIU and certified the case to the 
Board in January 1996.  The Portland, Oregon VARO denied 
entitlement to TDIU in August 1992 and June 1994 and 
certified the case to the Board in March 2000.  

The veteran currently resides in the jurisdiction of the 
Portland, Oregon VARO.  

In May 1996 and May 2000, the Board remanded the case to 
obtain the veteran's state employment records, VA 
examinations, and VA vocational rehabilitation records.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  Service connection has been in effect for postoperative 
disc disease of the lumbosacral spine as 40 percent disabling 
prior to May 5, 2000 and 60 percent disabling from May 5, 
2000 and for mitral valve prolapse as noncompensable.  

2.  In service, the veteran worked seventeen years as a 
military policeman, and after service, he worked seven months 
as a slot machine repairman and approximately five years as a 
security guard and administrator.  

3.  The veteran has a high school diploma and almost eighteen 
months of training in emergency dispatch work.  

4.  The veteran's service-connected disabilities have not 
been of sufficient severity to preclude substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSION OF LAW

The criteria for TDIU due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained medical records from the identified health care 
providers.  The veteran received VA examinations, and his May 
2000 statement confirmed that he had no additional private 
medical records to submit.  He filed lay statements with the 
RO and provided sworn testimony at a regional office hearing 
in August 1992.  The RO's July 1996, February 1998, and May 
2000 letters to the veteran, the September 1991, August 1992, 
and June 1994 rating decisions, the April 1992, November 
1992, March 1993, August 1999, and March 2002 statements of 
the case, and the May 1996 and May 2000 Board remands 
informed the veteran of the applicable laws and regulations 
and of the evidence needed to substantiate the claim.  Since 
the veteran was informed of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim and provided ample opportunity to submit such evidence, 
and the VA has also attempted to obtain such evidence, the VA 
has fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


TDIU on a schedular basis

The Board will first consider whether TDIU can be established 
on a schedular basis.  TDIU may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that, when there are 
two service-connected disabilities, there shall be at least 
one service-connected disability ratable at 40 percent or 
more and sufficient additional service-connected disability 
to bring the combined service-connected disability rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340(a)(1), 4.15, 
4.16(a).  

Service connection has been in effect for two disabilities 
for the entire time since the veteran filed his first 
application for TDIU in September 1991.  Postoperative disc 
disease of the lumbosacral spine was 40 percent disabling 
prior to May 5, 2000 and 60 percent disabling from May 5, 
2000, and mitral valve prolapse has always been 
noncompensable.  Unfortunately, the 40 percent combined 
rating prior to May 5, 2000 and the 60 percent combined 
rating from May 5, 2000 do not meet the minimum 70 percent 
combined rating required for application of TDIU under the 
percentage standards for two service-connected disabilities.  
38 C.F.R. § 4.16(a).  

Even if the Board were to consider postoperative disc disease 
of the lumbosacral spine as the only service-connected 
disability, which it is not, the 60 percent standard for a 
single disability would have been met only for the period 
following May 5, 2000.  It would not have been met for the 
period prior to May 5, 2000.  If there is only one service-
connected disability, it shall be ratable at 60 percent or 
more to qualify for TDIU on a schedular basis.  See 38 C.F.R. 
§§ 3.340(a)(1), 4.15, 4.16(a).  

For the period following May 5, 2000, the veteran has worked 
at substantially gainful employment, which is defined as 
employment ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  VA Adjudication 
Manual, M21-1, Paragraph 50.55(8).  This definition suggests 
that a veteran should earn a living wage from substantially 
gainful employment.  Beatty v. Brown, 6 Vet. App. 532, 538 
(1994).  It follows, then, that the ability to work only a 
few hours a day or only sporadically would not be considered 
substantially gainful employment.  South v. Derwinski, 3 Vet. 
App. 121, 124 (1992).  Marginal employment exists when a 
veteran is working but earns an annual income that falls 
below the poverty threshold for one person, as established by 
the U.S. Department of Commerce, Bureau of the Census.  
38 C.F.R. § 4.16(a).  According to the Bureau of the Census, 
the poverty threshold for one person under 65 years old was 
$8,794 in 2000 and $9,214 in 2001.  

The veteran's March 1998 TDIU application, March 2000 VA 
vocational rehabilitation report, and the veteran's 
statements at a November 2000 VA examination show that his 
career goal was to transition his career from security guard 
to security administrator.  He was successful because he 
obtained a new job as a security administrator, and he has 
earned at least $11.78 per hour working 30 hours per week 
since March 2000.  He earned at least $13,000 in 2000 and at 
least $17,000 in 2001, well over the poverty threshold for 
each year.  Therefore, TDIU on a schedular basis cannot be 
established.  


TDIU on an extraschedular basis

The Board will now consider whether TDIU is warranted on an 
extraschedular basis because the veteran was unemployed or 
worked at marginal employment and earned annual income below 
the poverty threshold from 1991 through 1999.  When the 
percentage standards set forth in 38 C.F.R. § 4.16(a) are not 
met, which is the case here, the Board may consider whether 
TDIU can be established on an extraschedular basis.  To 
accord justice to the exceptional case where schedular 
evaluations are inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  When the percentage standards set forth in 
38 C.F.R. § 4.16(a) are not met, the rating board should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities.  
The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The veteran worked as a military policeman for seventeen 
years in service.  After service, he worked as a slot machine 
repairman for seven months until he injured his back while 
lifting a slot machine.  Since then, he went through VA 
vocational rehabilitation and worked as a security guard and 
administrator.  The veteran has a high school diploma, and he 
took eighteen months of college courses in training for 
emergency dispatch work.  

The veteran contends, and his September 1991 application for 
TDIU shows, that he earned $900 per month from February 1991 
to June 1991, which indicates earnings of at least $4,500 in 
1991.  The veteran's July 1996 and March 1998 applications 
for TDIU and VA vocational rehabilitation records show 
$0 income for 1992, 1993, and 1994 while he was training for 
a new career as emergency dispatcher, undergoing frequent VA 
vocational counseling sessions, and conducting an extensive 
and time-consuming job search.  Although the veteran ended up 
working in the security field, rather than as a dispatcher, 
he earned $6.05 - $8.05 per hour working 30-40 hours per week 
and lost twenty days from work from May 1995 to April 1996, 
resulting in earnings of at least $5,200 in 1995 and at least 
$2,200 in 1996.  The veteran earned $11.75 per hour and lost 
two days from work from August 1997 to December 1997, which 
resulted in earnings of at least $7,800 in 1997.  The 
veteran's March 1998 TDIU application and a June 1998 VA 
vocational rehabilitation report show that he earned $8.50 
per hour working 60 hours per week and lost 0 days from work 
from January 1998 to February 1998 and $8.50 per hour working 
only part-time from September 1998 to December 1999.  The 
veteran earned approximately $4,000 in 1998 and approximately 
$8,000 in 1999.  According to the Bureau of the Census, the 
poverty threshold for one person under 65 years old was 
$6,932 in 1991, $7,143 in 1992, $7,363 in 1993, $7,547 in 
1994, $7,763 in 1995, $7,995 in 1996, $8,183 in 1997, $8,316 
in 1998, and $8,501 in 1999.  The record clearly shows that 
the veteran had no more than marginal employment from 1991 
through 1999 because his annual income, without considering 
his wife's regular income, fell below the poverty threshold 
for every year.  By technical definition, the veteran was not 
actually engaged in substantially gainful employment until 
March 2000, when he began his current job as a security 
administrator.  

Regardless, the veteran's case does not presents such an 
exceptional or unusual disability picture with such related 
factors as frequent periods of hospitalization or marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The veteran's hospitalizations were for 
treatment of nonservice-connected depression, and he was 
capable of performing the physical and mental acts required 
for substantially gainful employment from the time that he 
filed his 1991 application for TDIU.  The sole fact that the 
veteran was unemployed or having difficulty in obtaining 
employment since 1991 was not enough because the combined 
ratings were, in themselves, recognition that the service-
connected disabilities made it difficult to obtain and keep 
employment.  The question was not whether the veteran was 
actually employed, as he sporadically was in 1991, 1996, 
1997, 1998, and 1999, or unemployed and going through 
vocational rehabilitation, as he was from 1992 through 1995.  
The question was whether he was capable of performing the 
physical and mental acts required by employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1991).  

The veteran was able to perform substantially gainful 
employment because the December 1995 VA vocational 
rehabilitation counselor stated that the duties of an 
emergency dispatcher fell within the veteran's sedentary to 
light physical abilities.  The veteran was also capable of 
performing the physical and mental acts required for 
substantially gainful employment, perhaps in security, 
because his service-connected disabilities caused no 
impairment, and he alleged none, in receiving and answering 
calls for assistance or information, monitoring intrusions, 
determining if alarms were false or real, maintaining a 
continuous watch on national civil defense information, and 
maintaining a journal of shift activities, which the veteran 
has successfully performed in his current job as a security 
administrator.  The April 1998 VA vocational counselor found 
that the veteran had the stamina for at least a 4-hour work 
day, physical mobility, physical dexterity, good attention, 
motivation, self-direction capabilities, capacity to adapt to 
job training and education changes, basic work skills, 
vocational aptitudes in security work and gaming machine 
repair, reading, writing, and arithmetic skills at 8th Grade 
level or better, basic study skills, financial support, 
sufficient time in the week, an employment network, medical 
stability, intact sensorium, intact or stabilized 
neurological functions, no abusive alcohol or recreational 
drug use, stable living situation, financial stability, 
stable family network, prior work history, transportation, 
and no restrictive legal issues.  The veteran was also able 
to enjoy a hobby of auto restoration.  At the April 1998 VA 
vocational counseling session, the veteran admitted that his 
work history as a security guard was spotty because he did 
not like working at night in order to work close to home or 
having to commute longer distances in order to have a job 
during the day.  Although the veteran had not considered the 
possibility of security work until 1995, the evidence shows 
that he was capable of performing the physical and mental 
acts required for substantially gainful employment, including 
security work, much earlier.  

Only nonservice-connected carpal tunnel syndrome, 
difficulties with spelling, and chronic adjustment disorder 
prevented the veteran from finding a job as an emergency 
dispatcher.  Several potential employers invited the veteran 
for job tests but soon realized that his typing speed of 10-
15 words per minute, further hampered by spelling 
difficulties, significantly impaired his ability to maintain 
contact with field units, process requests for services, 
transmit messages to mobile units, access computerized files 
of state and national information centers, and convert post 
office box numbers to street numbers by referring to manuals, 
maps, and computerized information.  In April 1998, the 
veteran's typing speed had settled at 10 words per minute, 
and the veteran regularly argued with his security 
supervisors over personality issues.  Other than nonservice-
connected disabilities, which cannot be considered in 
determining entitlement to TDIU, the veteran has presented no 
evidence to set his circumstances apart from that of other 
veterans with the same 40 percent and 60 percent combined 
ratings.  38 C.F.R. § 3.341(a); Van Hoose, 4 Vet. App. at 
363.  

Because the veteran's service-connected disabilities would 
not have precluded substantially gainful employment from the 
time the veteran filed his first application for TDIU in 
September 1991, referral for consideration of TDIU on an 
extraschedular basis is not warranted.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Entitlement to TDIU is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

